Order and summary judgment entered thereon unanimously affirmed, with ten dollars costs and disbursements. We are of the opinion that the entry on November 6, 1914, in the pass book issued by defendant to plaintiff’s testatrix, crediting accrued interest on the account to July 1, 1914, constitutes a deposit and renders the account active and entitles plaintiff to the accrued interest sued for within the meaning of defendant’s by-laws, which provide that “ all accounts to which no deposit * * * shall have been made for twenty years in succession, shall be closed, nor shall the amount deposited, nor the interest that has accrued thereon, draw any interest thereafter.” The statute (Banking Law, § 274), enacted subsequently to the opening of the account is merely declaratory of pre-existing law. Present — Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ.